NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                      Submitted July 20, 2011*
                                       Decided July 20,  2011

                                              Before

                               RICHARD A. POSNER, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

                               DAVID F. HAMILTON, Circuit Judge
          
No. 11‐1413

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Southern District of Illinois

       v.                                           No. 3:10‐CR‐30142‐WDS

LATONYA ROBINSON,                                   William D. Stiehl,
    Defendant‐Appellant.                            Judge.



                                            O R D E R

        LaTonya Robinson pleaded guilty to mail fraud, conspiracy to commit mail fraud,
and false statements, see 18 U.S.C. §§ 1001(a), 1349, 1341, after she was caught defrauding
the Federal Emergency Management Agency and other organizations in St. Clair County,
Illinois from roughly 2005 until 2008–in the wake of Hurricane Katrina. Robinson was
sentenced to a within‐guidelines term of 21 monthsʹ imprisonment. In calculating
Robinson’s guidelines range, the district court followed our decision in United States v.


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 11‐1413                                                                               Page 2

Demaree, 459 F.3d 791 (7th Cir. 2006), and used the version of the guidelines in effect on the
date of sentencing; as a result, the court applied a 2‐level upward adjustment under U.S.S.G.
§ 2B1.1(b)(11), which was introduced into the 2008 version of the guidelines to address
fraudulent schemes taking advantage of disaster relief. If the court had used the guidelines
manual in effect when Robinson committed her crimes, however, her offense level, and
consequently her guidelines range, would have been lower.

         On appeal Robinson contends that applying the later guidelines manual violated the
Ex Post Facto Clause because the application resulted in a higher guidelines range, thereby
creating a “significant risk of increased punishment.” She asks us to overrule Demaree,
which held not only that the district court must use the guidelines manual in effect on the
date of sentencing but also that the Ex Post Facto Clause poses no obstacle. This is not the
first time we have been invited to abandon Demaree, but we have yet to be offered a
compelling reason. See, e.g., United States v. Favara, 615 F.3d 824, 829 (7th Cir. 2010), cert.
denied, Custable v. United States, 131 S.Ct. 1812 (2011); United States v. Nurek, 578 F.3d 618,
625‐26 (7th Cir. 2009), cert. denied, 130 S.Ct. 2093 (2010); United States v. Patterson, 576 F.3d
431, 444 (7th Cir. 2009), cert. denied, 130 S.Ct. 1284, (2010). Robinson does not offer a new
argument but simply asks us to reconsider our position.

                                                                                    AFFIRMED.